Title: To James Madison from Maximilian Godefroy, 12 January 1806 (Abstract)
From: Godefroy, Maximilian
To: Madison, James


                    § From Maximilian Godefroy. 12 January 1806, Baltimore. Hopes that JM remembers his visit to Philadelphia last summer to give JM a letter from Mr. Cazenove. Since then Mr. Will. Dubourg, president of Baltimore College, having engaged Godefroy to give lessons of architecture, design, and fortification to the many students there, Godefroy believed he should accept the offer, which had the dual advantage of bringing him close to a society of learned and virtuous men and of assuring him at least some stability as long as his fortune suffers the effects of his banishment. Cannot, however, coldly renounce his inclination and military career, which lasted from his earliest youth until recently. Was able to acquire a good enough knowledge of his craft from thirty years of study, twenty-one years of service, and experience amidst the hazards of war to hope to render himself useful to his adopted country. Judging from the measures he sees the U.S. government taking, believes it appropriate to offer his services either as an engineer or in any other capacity, having served in various armies. If his efforts merit the esteem of JM and his fellow citizens, Godefroy could forget many misfortunes and still look forward to pleasant days ahead.
                    Wrote to Jefferson several days ago via Mr. Logan, to whom Godefroy was recommended by several Americans. Asked Logan to lay before Jefferson several of Godefroy’s essays on civil architecture to support these recommendations. Counts on traveling to Washington to recall himself to JM’s memory and to solicit the support of JM’s recommendation to Jefferson, to whom Godefroy also wrote directly, and to pay a visit to Mr. Tudor Tucker, to whom Godefroy was recommended by a respectable American family. Whatever comes of this trip, Godefroy takes a deep interest in being in the position to express his respect for JM in person.
                